IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LAS VEGAS METROPOLITAN POLICE                          No. 84399
                  DEPARTMENT,
                                    Appellant,
                               vs.
                  STUART L. BOWMAN,
                                    Respondent.                              OCT   "I    2.02•L
                                                                              !DO. ni
                                                                               OF


                                      ORDER DISMISSING APPEAL                 nEr'llry

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.




                                                    CLERK OF THE SUPREME COURT
                                                    ELIZABETH A. ROWN

                                                    BY:




                 cc:   Hon. Kathleen E. Delaney, District Judge
                       Charles K. Hauser, Settlement Judge
                       Marquis Aurbach Coffing
                       Law Office of Daniel Marks
                       Eighth District Court Clerk



 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER


                                                                                   -         100-